DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on 01/24/2019, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application No: CN20171074116.4 filed on 08/24/2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

                                                Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 2, 3, 5, 6, 8-14, 16 and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claims 2, 3, 5, 6, 8-14, 16 and 18-20 recites the limitation "the block".  There is insufficient antecedent basis for this limitation in these claims.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	In claim 17, a machine-readable medium is being recited. Applicant did not provide provided a definition for computer readable storage medium.   According to the Kappos memo dated on 1/26/2010, “the broadest reasonable interpretation of a claim drawn to a machine-readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of machine readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter”.  Therefore, claim 17 may cover a signal per se and is directed to non-statutory matter.  Claims 18-19 are rejected because of similar reasons.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3, 6, 8, 10, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmi et al. (US 2004/0215718 A1), hereinafter Kazmi.
Referring to claims 1, 15 and 17, Kazmi discloses a method for uploading user information (See para. [0009] and para. [0027], a web application that creates and uploads content into the server, the uploaded content can be any type, including but not limited to videos, music, television programs), comprising: 
in response to detection of a user information uploading request (See para. [0060], para.[0083] and Figures 4a and 4b, a system allows client to upload content to a repository server, the system detects client logs onto a webpage to initiate a “upload new content” request) obtaining the user information to be uploaded (See para. [0083], the system identifies/obtains content file locally stored on the client’s machine that the client desires to upload); 
storing the user information to be uploaded in an intermediate interface table of an uploading system (See para. [0046], para. [0060], para. [0061], para. [0064] and para. [0069], Figures 3a, 3b, 3d; storing file and/or file details in CM database table(s)) to be processed, for example, batch file “1-100.bul” is not processed) and selecting the user information to be uploaded from the intermediate interface table  (See para. [0103]-[0106] and Figures 3d and 4a, once the media files and the batch file are stored in the CM database table(s) as shown in Figure 3D, the client selects a batch file for processing, the system executes a script that causes an entry to be created in the CM Batch Jobs Table)  at intervals of a predetermined time period (See para. [0105] and Figure 4a, at some later point, according to a predefined interval, a task scheduling running on the script processer causing a batch script to execute, the batch script proceeds to the read and process the unprocessed batch jobs identified in the CM Batch Jobs Table), and uploading the user information to be uploaded that is selected to a target user information pool in batches (See para. [0105]-para. [0108] and Figure 4a, once the batch process is started, the system proceeds to read the record(s) in the CM Batch jobs Table and moves the record associated with the batch job to a repository server [e.g., target pool], the system determines whether the end of the batch job has been reached, if the end of the batch job has been reach, the system updates the record in the CM Batch Jobs Table by entering the process end time,  the processing of the batch jobs ceases until the scheduler begins the batch process again).
	As to claims 3 and 16, Kazumi discloses authenticating the user information to be uploaded (See para. [0076] and para. [0081], the system verifies user name and password of the client and the web server calls a script on the script processor that retrieves all files associated with the client’s username and password and thus account id), and storing the user information to be uploaded that has been successfully authenticated in the intermediate interface table of the uploading system, when the authentication succeeds (See para. [0081] and para. [0083], once the client logs into system by providing its username and password, the system identifies the client’s record in the CM database table(S), the client wants to upload new contention, the systems assigns a stream id to the file and creates a record in CM database Assets table). 
	
	As to claim 5, Kazmi discloses obtaining a type of a user parameter and a length of the user parameter in the user information to be uploaded, comparing the type of the user parameter against a corresponding pre-stored standard parameter type (See para. [0060], para. [0061], client selects account preferences including default title, default, author, security and so, the default preferences are stored in the CM account table including maximum allowable storage [e.g. max content kb], actual storage used, the client also select manage content options based on the size of the content including selecting Batch uploads, single new content , playlists and etc. ), and comparing the length of the user parameter against a corresponding pre-stored standard parameter length; and when the type of the user parameter is the same as the corresponding pre-stored standard parameter type, and the length of the user parameter is […] corresponding pre-stored standard parameter length (See para. [0111], the system compares and determines the available storage capacity by subtracting the used capacity from the maximum capacity parameter(s) described in account preference, the system calculates how much of that capacity is actually being used by summing the size of files uploaded and not exceeding the maximum storage capacity), determining the authentication being successful; and when the authentication succeeds (See para. [0076] and para. [0081], the system verifies user name and password of the client and the web server calls a script on the script processor that retrieves all files associated with the client’s username and password and thus account id), storing the user information to be uploaded that has been successfully authenticated in the intermediate interface table of the uploading system (See para. [0081] and para. [0083], once the client logs into system by providing its username and password, the system identifies the client’s record in the CM database table(S), the client wants to upload new contention, the systems assigns a stream id to the file and creates a record in CM database Assets table). 
Shekher also discloses comparing the length of the user parameter against a corresponding pre-stored standard parameter length; and when the type of the user parameter is the same as the corresponding pre-stored standard parameter type, and the length of the user parameter is the same as the corresponding pre-stored standard parameter length, storing the user information to be uploaded (See para. [0053], uploading file in a storage system based on received file’s geographical zone, the file storage information allows file less or request to the total file storage size that have been assigned to the geographical zone, the file storage information indicates file storage size or/and requirements for the files to be uploaded).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to include the length and the type parameters to specify file requirements in the Kazmi system. Skilled artisan would have been motivated to compare user parameters to predefined parameters taught by Shekher in order to manage available cloud storage resources within limited capacity (See Kazmi, para. [0053]). In addition, both of the references (Shekher and Kazmi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as uploading/publishing information in a storage system. This close relation between both of the references highly suggests an expectation of success.
As to claim 6, Kazmi discloses when the authentication succeeds, obtaining a user identification number of a user in the user information to be uploaded; determining whether the corresponding user information to be uploaded belongs to repeatedly uploaded user information based on the user identification number (See para. [0035], and para.  [0081] and para. [0110], once the client logs into the system by providing its username and password, the system can identify the client's record in the CM Accounts Table 210, which provides the client's site id. Based on the site id, the system searches the CM Archive Volume Table 220 and identifies all records having the client's site id, If the system needs to access the FTP server 108 for the client (either to read the contents of or transfer a file to or from the client's account), the system identifies those CM Archive Volume Table records having the site id and a volume type corresponding to "FTP", client can upload the content on the FTP ) and when the user information to be uploaded does not belong to repeatedly uploaded user information, storing the user information to be uploaded in the intermediate interface table of the uploading system (See para. [0083], client may not have existed uploaded content in the server and transfers a new content from the client’s machine onto the server via an HTTP upload, the system assigns a stream id to the file and creates a record in each of the CM Assets Table, the system assigns a location id and creates a record in the CM Assets location Table). 
As to claim 8, Kazmi in response to detection of the user information uploading request, obtaining the user information to be uploaded through an open application program interface (See para. [0026] and Figure 3a-j, obtaining user information through the web site serves as an interface through which the client logs into its account and upload functions). 
As to claim 10, Kazmi discloses in response to detection of the user information uploading request, obtaining the user information to be uploaded through an open application program interface (See para. [0026] and Figure 3a-j, obtaining user information through the web site serves as an interface through which the client logs into its account and upload functions). 
As to claim 13, Kazmi discloses in response to detection of the user information uploading request, obtaining the user information to be uploaded through an open application program interface (See para. [0026] and Figure 3a-j, obtaining user information through the web site serves as an interface through which the client logs into its account and upload functions). 


Claim Rejections - 35 USC § 103
    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2006/0209731 A1) and in view of Rao et al. (US 2005/0104886 A1), hereinafter Rao. 1. 
As to claims 2, 18 and 20, Kazmi discloses batching the user information in the intermediate interface table according to the order the user information entering the intermediate interface table (See para. [0036] and para. [0064], para. [0065], Figures 2b and 3d, the cm database includes table(s) specifying creation date of the item, description of the content, the length and size of the content, the individual that up-loaded the content, the batch files shown in Figure 3d are stored in the Cm database, which organized according to creation date) wherein […] the user information to be uploaded does not exceed a single time upload capacity of the uploading system (See para. [0036] and para. [0060] and para. [0111], the system indicates maximum allowable storage, e.g. max content kb and actual storage used ,e.g. sum of kb size fields in assets table); and obtaining each of a plurality of batches of the user information to be uploaded from the intermediate interface table at each interval of the predetermined time period (See para. [0105] and Figure 4a, at some later point, according to a predefined interval, a task scheduling running on the script processer causing a batch script to execute, the batch script proceeds to the read and process the unprocessed batch jobs identified in the CM Batch Jobs Table), and uploading the plurality of batches of the user information to be uploaded respectively and sequentially to the target user information pool until all of the user information to be uploaded has been uploaded (See para. [0105]-para. [0108] and Figure 4a, once the batch process is started, the system proceeds to read the first record in the CM Batch jobs Table and moves the record associated with the batch job to a repository server [e.g., target pool], the system determines whether the end of the batch job has been reached, if the end of the batch job has been reach [e.g. second and third records and so on] , the system updates the record(s) in the CM Batch Jobs Table by entering the process end time,  the processing of the batch jobs ceases until the scheduler begins the batch process again).
	Kazmi does not explicitly disclose each batch of the user information does not exceed a single-time upload capacity of the uploading/transferring system.
	However, Rao discloses each batch of the user information does not exceed a single-time upload capacity of the uploading/transferring system (See para. [0023] and para. [0024], the batch processor configures a max size 900 for user content, the batch processer constructs a batch or a subset list of user content without exceeding a size of 900).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the batch processor of Rao in the Kazmi system. Skilled artisan would have been motivated to transfer user content less than a defined maximum size taught by Rao since the transferred/uploaded systems have limited processing capacity, and their processing capacity is preferably prioritized towards operation and monitoring functions, instead of using excessive processing power and memory to provide a complex user interface. These systems also may have limited resources to keep costs down (See Rao, para. [0002]). In addition, both of the references (Rao and Kazmi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data transferring/uploading. This close relation between both of the references highly suggests an expectation of success. 
As to claim 9, Kazmi discloses in response to detection of the user information uploading request, obtaining the user information to be uploaded through an open application program interface (See para. [0026] and Figure 3a-j, obtaining user information through the web site serves as an interface through which the client logs into its account and upload functions).
As to claim 19, Kazumi discloses authenticating the user information to be uploaded (See para. [0076] and para. [0081], the system verifies user name and password of the client and the web server calls a script on the script processor that retrieves all files associated with the client’s username and password and thus account id), and storing the user information to be uploaded that has been successfully authenticated in the intermediate interface table of the uploading system, when the authentication succeeds (See para. [0081] and para. [0083], once the client logs into system by providing its username and password, the system identifies the client’s record in the CM database table(S), the client wants to upload new contention, the systems assigns a stream id to the file and creates a record in CM database Assets table).
8.	Claims 4 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2006/0209731 A1) and in view of Alaniz et al. (US 2008/0195694 A1), hereinafter Alaniz. 1. 
As to claim 4, Kazumi does not explicitly disclose recording the user information to an error log table and generating a first notification message when the authentication fails. 
	However, Alaniz discloses recording the user information to an error log table and generating a first notification message when the authentication fails (See para. [0028], para. [0048] , storing information regarding failed login attempts in an error log database and providing an indication on the login GUI that the verification information has failed).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to record user information to an error log table when authentication fails in the Kazmi system. Skilled artisan would have been motivated to recording the user information to an error log table and generating a first notification message when the authentication fails taught by Alaniz in order for the system operator to verify each failed access attempt to improve the system reliability (See Alaniz, para. [0048]). In addition, both of the references (Alaniz and Kazmi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as authorizing user when accessing the application GUI. This close relation between both of the references highly suggests an expectation of success.
As to claim 11, Kazmi discloses in response to detection of the user information uploading request, obtaining the user information to be uploaded through an open application program interface (See para. [0026] and Figure 3a-j, obtaining user information through the web site serves as an interface through which the client logs into its account and upload functions). 
9.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2006/0209731 A1) and in view of Shekher et al. (US 2013/0110985 A1), Shekher.
	As to claim 5, Kazmi discloses obtaining a type of a user parameter and a length of the user parameter in the user information to be uploaded, comparing the type of the user parameter against a corresponding pre-stored standard parameter type (See para. [0060], para. [0061], client selects account preferences including default title, default, author, security and so, the default preferences are stored in the CM account table including maximum allowable storage [e.g. max content kb], actual storage used, the client also select manage content options based on the size of the content including selecting Batch uploads, single new content , playlists and etc. ), and comparing the length of the user parameter against a corresponding pre-stored standard parameter length; and when the type of the user parameter is the same as the corresponding pre-stored standard parameter type, and the length of the user parameter is […] corresponding pre-stored standard parameter length (See para. [0111], the system compares and determines the available storage capacity by subtracting the used capacity from the maximum capacity parameter(s) described in account preference, the system calculates how much of that capacity is actually being used by summing the size of files uploaded and not exceeding the maximum storage capacity), determining the authentication being successful; and when the authentication succeeds (See para. [0076] and para. [0081], the system verifies user name and password of the client and the web server calls a script on the script processor that retrieves all files associated with the client’s username and password and thus account id), storing the user information to be uploaded that has been successfully authenticated in the intermediate interface table of the uploading system (See para. [0081] and para. [0083], once the client logs into system by providing its username and password, the system identifies the client’s record in the CM database table(S), the client wants to upload new contention, the systems assigns a stream id to the file and creates a record in CM database Assets table). 
Shekher also discloses comparing the length of the user parameter against a corresponding pre-stored standard parameter length; and when the type of the user parameter is the same as the corresponding pre-stored standard parameter type, and the length of the user parameter is the same as the corresponding pre-stored standard parameter length, storing the user information to be uploaded (See para. [0053], uploading file in a storage system based on received file’s geographical zone, the file storage information allows file less or request to the total file storage size that have been assigned to the geographical zone, the file storage information indicates file storage size or/and requirements for the files to be uploaded).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to include the length and the type parameters to specify file requirements in the Kazmi system. Skilled artisan would have been motivated to compare user parameters to predefined parameters taught by Shekher in order to manage available cloud storage resources within limited capacity (See Kazmi, para. [0053]). In addition, both of the references (Shekher and Kazmi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as uploading/publishing information in a storage system. This close relation between both of the references highly suggests an expectation of success.
As to claim 12, Kazmi discloses in response to detection of the user information uploading request, obtaining the user information to be uploaded through an open application program interface (See para. [0026] and Figure 3a-j, obtaining user information through the web site serves as an interface through which the client logs into its account and upload functions). 
10.	Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2006/0209731 A1) and in view of Lajoie (US 2014/0282786 A1), hereinafter Lajoie.
As to claim 7, Kazmi discloses subsequent to determining whether the corresponding user information to be uploaded belongs to repeatedly uploaded user information based on the user identification number (See para. [0026], the client logs into its account and searches the client’s existing up-load content), further comprising: when the user information to be uploaded belongs to repeatedly uploaded user information, deleting the user information […] that is repeatedly uploaded (See para. [0087], clients deletes existing uploaded files and replace with files to be uploaded), and generating a second notification message. (See para. [0083], the system returns stream id to the client, which is displayed on the CM web page with a confirmation message). 
Kazmi does not explicitly disclose deleting the user information to be uploaded that is repeatedly uploaded.
Lajoie discloses deleting the user information to be uploaded that is repeatedly uploaded (See para. [0144], deleting user content to be uploaded that has been uploaded once).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to include the optimization algorithm of Lajuie into the Kazmi system. Skilled artisan would have been motivated to delete the user information to be uploaded that is repeatedly uploaded taught by Lajoie in order to store content in a more space-efficient and operationally efficient manner (See Lajoie, para. [0144]). In addition, both of the references (Lajoie and Kazmi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as uploading/publishing information in a storage system. This close relation between both of the references highly suggests an expectation of success.
As to claim 14, Kazmi discloses in response to detection of the user information uploading request, obtaining the user information to be uploaded through an open application program interface (See para. [0026] and Figure 3a-j, obtaining user information through the web site serves as an interface through which the client logs into its account and upload functions). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2006/0265426 A1) discloses a large-size electronic file storage and retrieval handling method and system is proposed, which is designed for use with a file management system on a computer platform that has an upper file size limit, with the purpose of providing the file management system with a large-size electronic file storage and retrieval handling function, which is characterized by the capability of dissecting a large-size file whose size exceeds the upper file size limit into a number of small-size files each with a size less than the upper file size limit, so as to allow each single large-size file to be stored into and retrieved from the computer platform in batch. This feature can be utilized on any types of computer platforms to allow the storage and retrieval of electronic files of any unlimited large sizes. 
Nakajma et al. (US 2016/0105582 A1) discloses a method for controlling the job processing apparatus includes holding in the holding unit a job associated with a user, storing in a first storing unit identification information for identifying a user associated with a job deleted from the holding unit, storing in a second storing unit identification information for identifying a user associated with a job of which holding in the holding unit has failed, notifying based on the identification information stored in the first storing unit a user that the job is deleted, and notifying based on the identification information stored in the second storing unit a user that the holding of the job has failed.

/YUK TING CHOI/Primary Examiner, Art Unit 2153